FILED
                             NOT FOR PUBLICATION                            JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA CENTENO-MUNGUIA,                           No. 10-71747

               Petitioner,                       Agency No. A094-895-561

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Maria Centeno-Munguia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for

review and remand.

      In denying Centeno-Munguia’s withholding of removal claim, the agency

found Centeno-Munguia failed to establish past persecution or a likelihood of

future persecution on account of a protected ground. When the IJ and BIA issued

their decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Centeno-Munguia’s withholding of removal claim to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                     10-71747